             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:18 CV 300 MR WCM

LEAH MORAN, individually               )
and as executrix for the ESTATE        )
OF HEATHER GRACE BOONE                 )
LEVITSKY                               )
                                       )
                    Plaintiff,         )
       v.                              )
                                       )
 POLK COUNTY, POLK COUNTY              )
 SHERIFF’S DEPARTMENT,                 )
 TRANSYLVANIA COUNTY,                  )
 TRANSYLVANIA COUNTY                   )
 DETENTION CENTER, DONALD              )                ORDER
 HILL, in his official and individual  )
 capacities, JOSHUA J. KUJAWA, in      )
 his individual capacity, SHELLEY      )
 STROUP, in her individual capacity,   )
 KYLE PASSMORE, in his individual      )
 capacity, JERRY MANN, in his          )
 individual capacity, MYLES B.         )
 MCCRARY, in his individual            )
 capacity, ROBBIE WORTHY, in his       )
 individual capacity, DAVID A.         )
 MAHONEY, in his official and          )
 individual capacities, NICHOLE        )
 BLACKWELL, in her individual          )
 capacity, UNKNOWN JOHN DOE            )
 EMPLOYEE OF TRANSYLVANIA              )
 COUNTY, in his individual capacity,   )
 and UNKNOWN EMPLOYEES OF              )
 TRANSYLVANIA COUNTY                   )
 DETENTION CENTER, in their            )
 individual capacities,                )
                                       )
                    Defendants.        )
                                       )
______________________________________ )

                                    1

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 1 of 21
           This matter is before the Court on Plaintiff’s Motion for Leave to File

Second Amended Complaint (the “Motion to Amend,” Doc. 48).1                 Defendants

have responded and Plaintiff has replied. Docs. 49 & 50.

     I.      Relevant Background

           This suit arises out of the death of Heather Grace Boone Levitsky

(“Levitsky”) while she was detained at the Transylvania County Detention

Center (“TCDC”).

           On October 29, 2018, Plaintiff filed her original Complaint. Doc. 1. On

January 2, 2019, Plaintiff filed a First Amended Complaint, which is currently

the operative Complaint. Doc. 24.

           Following a September 20, 2019 ruling on multiple Motions to Dismiss,

the following claims remain: (1) Cruel and Unusual Punishment/8 th

Amendment claims against Jerry Mann (in his individual capacity) and

Nichole Blackwell (in her individual capacity); (2) a Monell claim against Polk

County, Transylvania County, and Transylvania County Sheriff David A.

Mahoney (in his official capacity); and (3) Wrongful Death claims against Polk

County Sheriff Timothy Wright (in his official capacity),2 Sheriff Mahoney (in




1   Plaintiff did not file a separate brief in support of the Motion to Amend.
2 On May 28, 2020, Timothy Wright, the new Sheriff of Polk County, was substituted
for the prior Sheriff, Donald Hill. Doc. 53.

                                             2

          Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 2 of 21
his official capacity), and Nichole Blackwell (in her individual capacity). See

Docs. 40 & 41.

      Both the original and First Amended Complaint named an Unknown

“John Doe” employee of TCDC who allegedly “served [Levitsky] with a DSS

report and then failed to supervise her in her jail cell” as well as “Unknown

Defendants John Doe employees” who were “employees or contractors of the

[TCDC] and were providing medical care to inmates.” Doc. 1, ¶¶ 23-24; Doc.

¶¶24, ¶¶ 24-25.

      Formal, court-enforceable discovery began with the entry of a Pretrial

Order and Case Management Plan on November 8, 2019. Doc. 45.

      On May 1, 2020, Plaintiff filed the Motion to Amend, through which

Plaintiff seeks leave to file her proposed Second Amended Complaint and to

add Transylvania County Sheriff’s Deputy Kim Hawkins (“Hawkins”) and

nurses Bruce Rasor (“Rasor”) and Laura Boase (“Boase”) (all in their individual

capacities) as defendants in the place of the previously named “John Doe”

defendants. See Doc. 48, ¶ 9 (asserting that two of the proposed defendants

are “the medical workers who treated Ms. Levitsky” and the other “was the

Deputy manning the control tower at the time of decedent’s death”); see also

Doc. 48-1, ¶¶ 20-22.3 Specifically, Hawkins, Rasor, and Boase would be added



3In the Motion to Amend, Plaintiff asserts that allowing “the Second Amended
Complaint will likely require a slight extension in the time allotted to file additional
                                           3

     Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 3 of 21
for purposes of Plaintiff’s claims for “cruel and unusual punishment in

violation of the 8th Amendment” and wrongful death. Doc. 48-1, pp. 14-18.

         Additionally, Plaintiff asserts that the proposed Second Amended

Complaint “streamlines and clarifies the allegations against each Defendant,

as well as removes allegations against previously dismissed Defendants” and

“removes entirely Defendants who were already dismissed.” Doc. 48, ¶ 10.

   II.     Law and Analysis

         When considering requests for leave to amend, courts are guided by Rule

15(a) of the Federal Rules of Civil Procedure, which provides that leave to

amend should be freely given when justice so requires, and “by the general

policy embodied in the Federal Rules favoring resolution of cases on their

merits.” Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980), cert.

denied, 448 U.S. 911 (1980).       More specifically, “[i]n the absence of any

apparent or declared reason such as undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of the amendment, etc. the leave sought



discovery against the new Defendants.” Doc. 48, ¶ 13. Plaintiff further states that
“[p]rior to commencing discovery, virtually all the facts and information was held
solely by Defendants and otherwise unavailable to Plaintiff.” Id. Plaintiff does not,
however, explain why the Motion to Amend was not filed until May 2020 or why facts
regarding the identity and alleged involvement of the proposed new defendants were
not discovered earlier.

                                         4

     Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 4 of 21
should as the rules require, be ‘freely given.’” Forman v. Davis, 371 U.S. 178,

182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962); Equal Rights Ctr. v. Niles Bolton

Assocs., 602 F.3d 597, 603 (4th Cir. 2010) (citing Laber v. Harvey, 438 F.3d

404, 426 (4th Cir. 2006) (en banc)).

      Defendants oppose the Motion to Amend based on futility.            First,

Defendants contend that the proposed Second Amended Complaint fails to

state a claim against Rasor, Boase, or Hawkins. Doc. 49, pp. 3-6. Second,

Defendants argue that the claims against Rasor, Boase, and Hawkins are

barred by the statute of limitations. Doc. 49, pp. 7-9.

      A futility review “is not equivalent to an evaluation of the underlying

merits of the case. To the contrary, unless a proposed amendment may clearly

be seen to be futile because of substantive or procedural considerations …

conjecture about the merits of the litigation should not enter into the decision

whether to allow amendment.’” Glob. Locating Sys., LLC v. ShadowTrack 247,

LLC, No. 1:19-CV-00225-MR, 2020 WL 2114381, at *3 (W.D.N.C. May 4, 2020)

(quoting Next Generation Grp., LLC v. Sylvan Learning Ctrs., LLC, CCB-11-

0986, 2012 WL 37397, at *3 (D. Md. Jan. 5, 2012) (internal quotations and

alterations omitted)). In short, to deny a motion to amend on futility grounds,

the Court must find that the “proposed amendment is clearly insufficient or

frivolous.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 510 (4th Cir. 1986)

(citing Davis, 615 F.2d at 613).

                                       5

     Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 5 of 21
         A. Sufficiency of Proposed Factual Allegations

                1.      Rasor and Boase

                             a.   First Amended Complaint

      In her First Amended Complaint, Plaintiff alleges that Decedent was

originally arrested on November 27, 2016, was acting erratically, and was

transported to St. Luke’s hospital “in the midst of a situational crisis.” Doc.

24, ¶¶ 30-32. Following Levitsky’s release from St. Luke’s, she was transferred

to the Transylvania County Jail on November 28, 2016, where she was

interviewed by Officer Shelly Stroup.         Doc. 24, ¶ 34.    Levitsky was

subsequently released from the Transylvania County Jail and arrested a

second time on December 2, 2016. Doc. 24, ¶¶ 35-38.

      Plaintiff alleges that various officers employed by TCDC or the Polk

County Sheriff’s Office interviewed Decedent on December 2, 2016 and noted

her mental instability. See Doc. 24, ¶¶ 39-42. Relevant to the Motion to

Amend, Plaintiff alleges that “[a]t some point,” an unknown employee or

contractor of TCDC or Transylvania County “was made aware of Ms. Levitsky’s

mental health condition as well as the medications that she was prescribed.

This contractor or employee altered Ms. Levitsky’s Celexa prescription by

doubling her dose. This type of increase is known to result in suicidal

ideations.” Doc. 24, ¶ 43.



                                         6

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 6 of 21
                         b.    Proposed Second Amended Complaint

      In the proposed Second Amended Complaint, Plaintiff alleges that Rasor

“was, at all times relevant to this Complaint, an individual working for or at

TCDC as a registered nurse” and that after Levitsky was evaluated by Officer

Stroup on November 28, 2016, Rasor conducted “an initial medical

determination” during which he “became aware or had knowledge that Ms.

Levitsky suffered from bipolar disorder, depression, and anxiety. He was also

informed that Levitsky took prescriptions for Citalopram Hydrobromide,

Clonazepam, and Phentermine HCI.” Doc. 48-1, ¶¶ 21 & 32. Plaintiff further

alleges that “[a]t some point after that evaluation but prior to December 2,

2016, Ms. Levitsky was released from incarceration.” Doc. 48-1, ¶ 33. That is,

it appears that Rasor’s “initial medical determination” occurred while Levitsky

was in custody following her first arrest.

      Plaintiff asserts that Boase “was, at all times relevant to this Complaint,

an individual working for or at TCDC as a licensed practical nurse.” Doc. 48-

1, ¶ 22.   Plaintiff alleges that Boase conducted a “medical interview and

assessment” sometime on or after December 2, 2016 (i.e., following Decedent’s

second arrest) and that as a result of her interview and assessment, Boase

“knew, or should have known, that Ms. Levitsky was prescribed Celexa,

Klonopin, and Phentramine HCI….” Doc. 48-1, ¶ 40. The proposed Second

Amended Complaint then alleges:

                                       7

     Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 7 of 21
            Following those assessments, Ms. Levitsky was given
            only one of her three necessary prescriptions. Ms.
            Levitsky’s inmate record shows she was given only 40
            mg of Celexa at intervals, when she was prescribed 20
            mg by her normal physician. There is no record of any
            doctor prescribing or modifying her prescription from
            20mg to 40mg. TCDC has no record of any medical
            professional with TCDC other than Defendant’s [sic]
            Boase and Rasor interacting with Ms. Levitsky. No
            documentation has been provided by Defendant which
            shows who authorized the change in Ms. Levitsky’s
            dosage.

            This increased dosage was documented and signed by
            both Defendants Rasor and Boase. The record does not
            indicate dates the medication was given, the effective
            date or stop date for any medication, or any other
            medication given to Ms. Levitsky other than the
            doubled dosage of Celexa. Neither Defendant Rasor
            nor Boase are authorized to prescribe medication.

            It is widely known among medical professionals that
            psychological medicines, including Ms. Levitsky’s
            prescribed medications, should not be abruptly
            stopped, increased, or decreased, or it may lead to
            increase[d] suicidal ideation. By stopping two of Ms.
            Levitsky’s medications and increasing the third, she
            was forced into a much higher risk of suicide by the
            Defendants and their policies, particularly in light of
            the legal situation developing regarding her children
            and criminal charges.

            Doc. 48-1, ¶¶ 41-43.

      For individual capacity liability under § 1983 to attach, a defendant must

have “acted personally in the deprivation of the plaintiff’s rights.” Wright v.

Collins, 766 F.2d 841, 850 (4th Cir. 1985) (quoting Vinnedge v. Gibbs, 550 F.2d

926, 928 (4th Cir. 1977)). An inmate’s right to adequate medical treatment is


                                       8

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 8 of 21
violated only when a jail official acts with deliberate indifference to a serious

need.4   See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). “Deliberate

indifference is a very high standard—a showing of mere negligence will not

meet it.” Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (citing Estelle,

429 U.S. at 105–06). “[C]onstitutional torts, like their common law brethren,

require a demonstration of both but-for and proximate causation.” Massey v.

Ojaniit, 759 F.3d 343, 354 (4th Cir. 2014) (internal quotation marks omitted).

      Here, the undersigned expresses no opinion as to whether Plaintiff, at a

later stage, may be able to establish that either Rasor or Boase were

deliberately indifferent. However, as Plaintiff’s proposed Second Amended

Complaint alleges that Rasor and Boase were personally involved with

changing Levitsky’s medication dosage – specifically that they both

“documented and signed” for the increased dosage of Celexa – the undersigned

finds Plaintiff’s proposed allegations against them to be sufficient for purposes

of the Motion to Amend.




4 Though Plaintiff cites to the Eighth Amendment, because Levitsky was a pretrial
detainee, the Fourteenth Amendment applies. The distinction, however, does not
appear to be material. See Belcher v. Oliver, 898 F.2d 32, 34 (4th Cir. 1990) (“The
Fourteenth Amendment right of pretrial detainees, like the Eighth Amendment right
of convicted prisoners, requires that government officials not be deliberately
indifferent to any serious medical needs of the detainee.”) (citing Martin v. Gentile,
849 F.2d 863, 871 (4th Cir. 1988)).

                                          9

     Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 9 of 21
                 2.        Hawkins

                           a.   First Amended Complaint

      As noted above, in the First Amended Complaint, Plaintiff named an

Unknown “John Doe” employee of TCDC who allegedly “served [Levitsky] with

a DSS report and then failed to supervise her in her jail cell.” Doc. 24, ¶ 24.

      Additionally, Plaintiff alleged that following Levitsky’s receipt of a Polk

County Department of Social Services report stating that her children were

being removed from her custody, a domestic violence protective order, and a

motion to adjust child support, “Ms. Levitsky began to act erratically” and that

“[o]n December 5, 2016, at 2:30 p.m., Ms. Levitsky was issued an inmate

citation by Officer K. Hawkins.” Doc. 24, ¶ 48.

      Deputy Hawkins, however, was not named as a defendant in the First

Amended Complaint.

                      b.    Proposed Second Amended Complaint

      In the proposed Second Amended Complaint, Plaintiff alleges that

Hawkins “was, at all times relevant to this Complaint, a deputy with the

Transylvania County Sheriff’s Office.” Doc. 48-1, ¶ 20. Plaintiff further alleges

that “[w]hile incarcerated, deprived of her normal medications, Ms. Levitsky

began to act erratically” and that on December 5, 2016, at 2:30 p.m., Ms.

Levitsky was issued an inmate citation by Office K. Hawkins.” Doc. 48-1, ¶ 48.

                                       10

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 10 of 21
Finally, Plaintiff asserts that while “manning the central operations center,”

Hawkins “failed to maintain constant audio/video contact with Ms. Levitsky.

Had she maintained that supervision as required by law and recommended by

a fellow officer, Ms. Levitsky would not have been able to hang herself.” Doc.

48-1, ¶ 52.

      Plaintiff’s allegation – that Hawkins “failed to maintain” required

contact with Levitsky – runs close to being too conclusory to support a claim.

The proposed Second Amended Complaint does not specify or further explain

the “recommendation by a fellow officer” which Hawkins allegedly failed to

follow. However, considering the standard for denying a motion to amend

based on the sufficiency of the proposed allegations, the undersigned finds that

Plaintiff’s proposed allegations against Hawkins are not “clearly insufficient.”

See Johnson, 785 F.2d at 510.

         B. Timeliness of the Proposed Claims

      “Where the statute of limitations bars a cause of action, amendment may

be futile and therefore can be denied.” United States v. Pittman, 209 F.3d 314,

317 (4th Cir. 2000); Everett v. Prison Health Services, 412 Fed. Appx. 604, 605

(4th Cir. 2011) (unpubl.) (per curium) (“Where a proposed amendment is made

beyond the statute of limitations and it would not relate back to the original

complaint, such an amendment would be futile.”).

      Levitsky died on December 9, 2016. See Doc. 24, ¶ 29.

                                      11

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 11 of 21
      Plaintiff filed her original Complaint on October 29, 2018. Doc. 1.

      Defendants assert that “[a]ny complaint filed against Hawkins, Rasor,

and Boase needed to be filed by December 9, 2018, or at the latest, December

9, 2019” and that because the Motion to Amend was filed on May 1, 2020, it is

untimely and therefore futile. Doc. 49, p. 7.5 Plaintiff does not dispute that “a

claim barred by the applicable statute of limitations may be deemed futile,”

but argues that the proposed claims are not untimely as they relate back to the

filing of the original complaint. Doc. 50, pp. 5-8.

      “When proposed claims in an amendment are barred by the statute of

limitations, Rule 15(c) provides for the relation back of amendments to the

original pleading under certain circumstances.” Pittman, 209 F.3d at 317.

“Although the statute of limitations is an affirmative defense that must be

established by the defendant, when relation back is required to satisfy the

statute of limitations, the burden is on the plaintiff to prove that Rule 15(c) is

satisfied.” Covey v. Assessor of Ohio County, 666 Fed. Appx. 245, 248 (4th Cir.

2016) (unpubl.) (citing Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir.



5 In North Carolina, the statute of limitations for actions under 42 U.S.C. § 1983 is
three years. Love v. Alamance County Bd. of Educ., 757 F.2d 1504, 1506 (4th
Cir.1985); see also Battle v. Ledford, 912 F.3d 708, 713 (4th Cir. 2019) (“The Supreme
Court has directed that we apply a state’s ‘statute of limitations governing general
personal injury actions’ when considering § 1983 claims.”) (quoting Owens v. Okure,
488 U.S. 235, 251, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989)). The applicable statute of
limitations for a wrongful death action is two years. N.C.G.S. § 1-53(4). A cause of
action for wrongful death does not accrue until the date of death. Id.

                                         12

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 12 of 21
2007); W. Contracting Corp. v. Bechtel Corp., 885 F.2d 1196, 1200 (4th Cir.

1989)).

      Federal Rule of Civil Procedure 15(c)(1) provides, in applicable part, that

an amendment relates back to the date of the original pleading when:

            (C) the amendment changes the party or the naming
            of the party against whom a claim is asserted, if Rule
            15(c)(1)(B) is satisfied and if, within the period
            provided by Rule 4(m) for serving the summons and
            complaint, the party to be brought in by amendment:

            (i) received such notice of the action that it will not be
            prejudiced in defending on the merits; and

            (ii) knew or should have known that the action would
            have been brought against it, but for a mistake
            concerning the proper party’s identity.

      “Stated in the specifics of the Rule, an amendment relates back only

when it changes a party or the naming of a party, when it arises out of the

same transaction as that referred to in the original complaint, when it causes

no prejudice to the new defendant in maintaining his defense, and when the

new defendant should have known that it was the party that would have been

sued but for a ‘mistake.’” Goodman, 494 F.3d at 470 (emphasis in original).

These requirements “assure that the new party had adequate notice within the

limitations period and was not prejudiced by being added to the litigation.” Id.

(internal citations omitted).

      Here, Defendants contend that Plaintiff cannot establish the last

requirement – that Rasor, Boase, or Hawkins knew or should have known that
                                       13

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 13 of 21
this action would have been brought against them, but for a mistake.6 Doc. 49,

p. 8.

         The focus of the relation-back inquiry is on the knowledge of and notice

to the prospective defendant, not the plaintiff. Krupski v. Costa Crociere, 560

U.S. 538, 548, 130 S.Ct. 2485, 177 L.Ed.2d 48 (2010) (“The question ... is not

whether [the amending party] knew or should have known the identity of ...

the proper defendant, but whether [the potential defendant] knew or should

have known that it would have been named as a defendant but for an error.”);

Everett v. Prison Health Services, 412 Fed. Appx. at 605, n. 3 (“We hold that

the district court properly based its Rule 15(c) ruling on the inadequacy of

notice to [potential defendant], and not on an assessment of the knowledge

possessed by [the amending party].”).

         Such notice must be received by the proposed defendant within the

period provided for by Rule 4(m). See Robinson v. Clipse, 602 F.3d 605, 608

(4th Cir. 2010); Wilkins v. Montgomery, 751 F.3d 214, 225 (4th Cir. 2014). Rule

4(m) provides that generally a defendant must be “served within 90 days after

the complaint is filed.”




6 Defendants do not assert arguments based on the other requirements for relation
back, and the parties agree that the proposed claims against Hawkins, Rasor, and
Boase arise out of the same transaction that formed the basis of the original
complaint. See Doc. 49, p. 8 (“There is no dispute in this case that the claims in the
SAC arise from the same conduct alleged in the initial Complaint”).

                                         14

        Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 14 of 21
      “Notice may be presumed when the nature of the claim is apparent in

the initial pleading and the added defendant has either a sufficient identity of

interest with the original defendant or received formal or informal notice of the

claim.” W. Contracting Corp., 885 F.2d at 1201.

                 1.       Nature of the Claim

      With respect to Rasor and Boase, in the original Complaint, Plaintiff

named unknown John Doe defendants who provided medical care to inmates.

Doc. 1, ¶ 24. Plaintiff additionally asserted that “defendants” “increased Ms.

Levitsky’s dose of Celexa which is known to result in suicidal ideations.” Doc.

1, ¶ 47.7 As the allegations against Boase and Rasor in the proposed Second

Amended Complaint are similar, the “nature of the claim” against Boase and

Rasor was apparent from the initial pleading.

      Whether the “nature of the claim” against Hawkins was apparent is less

clear. See W. Contracting Corp., 885 F.2d at 1201. In the initial Complaint

Plaintiff alleged that a John Doe defendant “served [Levitsky] with a DSS

report and then failed to supervise her in her jail cell.” Doc. 1, ¶ 23; see also

Doc. 24, ¶ 24. In the proposed Second Amended Complaint, however, Plaintiff


7 Likewise, in the First Amended Complaint, Plaintiff alleged that an unknown
“[e]mployee or contractor of Transylvania County” “altered Ms. Levitsky’s Celexa
prescription by doubling her dose.” Doc. 24, ¶ 43. The undersigned notes this
allegation because the First Amended Complaint was filed on January 27, 2019,
which is within ninety (90) days of the filing of the initial Complaint, that is, the
period referenced by Rule 4(m).

                                         15

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 15 of 21
alleges that Hawkins was “manning the central operations center” and “failed

to maintain constant audio/video contact with Ms. Levitsky.” Doc. 48-1, ¶ 52.

There is no allegation in the proposed Second Amended Complaint that

Hawkins was the “John Doe” defendant that served Decedent with a DSS

report. Cf. Doc. 48-1, ¶ 48 (alleging Hawkins issued an inmate citation on

December 5, 2016 and that Decedent received DSS paperwork on December 8,

2016).

                 2.     Identity of Interest or Notice

      Plaintiff alleges that Hawkins was “at all times relevant to this

Complaint, a deputy with the Transylvania County Sheriff’s Office” and that

Rasor and Boase were “working for or at TCDC.” Doc. 48-1, ¶¶ 20-22.

      Plaintiff does not provide factual allegations that Rasor, Boase, or

Hawkins received actual notice of the litigation but argues instead that the

Court should presume they had notice of Plaintiff’s intention to assert claims

against them in light of the small size of the TCDC and the fact that their

conduct was mentioned in the original Complaint. See Doc. 50 at 7-8 (“In a

facility as small as Transylvania County Detention Center, where only a few

officers were working near or involved with Ms. Levitsky’s suicide, every officer

reasonably should have known they would be a party to the suit but for

Plaintiff’s mistake in knowing their name.”).      Under these circumstances,

Plaintiff contends, “it strains reason to argue that the new Defendants would

                                       16

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 16 of 21
not have had notice of the suit” Doc. 50 at 7; see also id. at 8 (“it is unfathomable

that [Boase and Rasor] would not have learned of the suit).

      The undersigned does not find Plaintiff’s arguments to be persuasive.

      A relationship between closely related corporate entities may support a

finding that knowledge by one may be imputed to the other. See Krupski, 560

U.S. at 556 (noting that original defendant and proposed new defendant were

related corporate entities with “very similar names” and that “[t]his

interrelationship and similarity heighten the expectation that Costa Crociere

should suspect a mistake has been made when Costa Cruise is named in a

complaint that actually describes Costa Crociere’s activities.”) (citing, inter

alia, Goodman, 494 F.3d at 473–475 (where complaint named parent company

Praxair, Inc., but described status of subsidiary company Praxair Services,

Inc., subsidiary company knew or should have known it had not been named

because of plaintiff’s mistake)); see also Wilkins, 751 F.3d at 225-26

(distinguishing situation of a parent and subsidiary corporation, and finding

claims against individual medical professionals did not relate back where

evidence in the record indicated proposed new defendants did not receive notice

within the 4(m) period and there was no evidence that either proposed

defendant “kept in touch” or “worked so closely” with defendant such that

defendant’s knowledge could be imputed).



                                         17

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 17 of 21
      Here, however, Plaintiff has not demonstrated that a similarly close

relationship existed between the proposed defendants and the current

Defendants such that the proposed defendants could fairly be charged with

having the knowledge of the litigation held by the current Defendants.

      Likewise, Plaintiff has not provided sufficient information regarding the

interactions between the proposed defendants and others from which it may

be presumed that they had knowledge of Plaintiff’s claims. For example,

Plaintiff does not provide any details about the size of the facility, identify

which personnel knew of the litigation, or describe the frequency or content of

communications within the facility regarding the litigation.

      Finally, although Plaintiff asserts that “it is reasonable to presume” that

Hawkins (and perhaps also Rasor and Boase) will employ the same defense

counsel as the current Defendants (see Doc. 50, p. 8), there is insufficient

information to presume that the proposed defendants received notice under a

“shared attorney theory,” which is based on the notion “that when an originally

named party and the party sought to be added are represented by the same

attorney, the attorney is likely to have communicated to the latter party that

he may very well be joined in the action.” Boatwright v. Good, No. 1:02cv209-

C, 2003 WL 22231194, at * 2 (W.D.N.C. Aug. 6, 2003). The record is devoid of

information to indicate that defense counsel communicated with the proposed

defendants regarding the possibility that they would be named. See Stokes v.

                                       18

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 18 of 21
Harris, No. 1:10CV935, 2013 WL 1212788, at * 7 (M.D.N.C. March 25, 2013)

(“Defendants’ counsel does not officially represent Officer Revels at this point,

and there is no indication that Defendants’ counsel communicated to Officer

Revels that he may potentially be joined in this action within the [Rule 4(m)]

time period. Thus, notice cannot be imputed to Officer Revels through the

shared attorney theory.”) (citing Garvin v. City of Philadelphia, 354 F.3d 215,

227 (3d Cir. 2003) (“[A] plaintiff must show that there was ‘some

communication or relationship’ between the shared attorney and the John Doe

defendant prior to the expiration of the [Rule 4(m)] time period in order to avail

him or herself of the shared attorney method of imputing notice.”)).

      In short, Plaintiff argues that the proposed defendants’ association with

the TCDC and the possibility that they may, if joined, be represented by the

same counsel mean ipso facto that the proposed defendants received sufficient

notice of Plaintiff’s claims, and within the necessary time frame. While it is

possible that the proposed defendants did hear something about the litigation

in this context, Plaintiff has not met her burden of coming forth with sufficient

information to support a finding in this regard that would allow the proposed

defendants to be joined and Plaintiff’s claims to be deemed to relate back. See

Covey, 666 Fed. Appx. at 248 (“Because Appellants failed to show that the

assessors they sought to add as defendants had timely notice of the suit, as



                                       19

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 19 of 21
required by Rule 15(c), we affirm the district court’s denial of their request to

amend.”).

         C. Plaintiff’s Other Proposed Amendments

      Plaintiff correctly points out that “Defendants have made no argument

against the Court granting leave to file the Amended Complaint or similar

without the inclusion of the new Defendants.” Doc. 50, p. 9. Plaintiff contends

that even without adding Rasor, Boase, and Hawkins as defendants, she

desires to amend her complaint “to streamline the litigation process with the

clarified allegations.” Id. As noted above, Plaintiff has stated that in addition

to naming additional individual defendants, she also seeks leave to amend in

order to clarify “the allegations against each Defendant,” remove “allegations

against previously dismissed Defendants,” and remove “entirely Defendants

who were already dismissed.” Doc. 48, ¶ 10. Noting the lack of objection to

this portion of Plaintiff’s Motion to Amend, the undersigned will grant Plaintiff

leave to file a Second Amended Complaint for that purpose.




                                       20

    Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 20 of 21
     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to File

Second Amended Complaint (the “Motion to Amend” Doc. 48) is DENIED IN

PART and GRANTED IN PART as follows:


     1. Plaintiff’s Motion to Amend is DENIED to the extent Plaintiff seeks

       leave to amend to add claims against Rasor, Boase, and Hawkins.

     2. Plaintiff’s Motion to Amend is GRANTED to the extent Plaintiff seeks

       leave to amend to clarify allegations regarding already named

       Defendants, and to remove previously dismissed Defendants and

       allegations against those dismissed Defendants.

     3. Plaintiff is DIRECTED to file a Second Amended Complaint,

       consistent with this Order, within fourteen (14) days.




                                     Signed: July 17, 2020




                                    21

   Case 1:18-cv-00300-MR-WCM Document 54 Filed 07/17/20 Page 21 of 21
